DETAILED ACTION
The Action is responsive to Applicant’s Application filed October 16, 2020.
Please note claims 1-3, 5-6, 10, 12, 14, 16, 19-21, 23, 25-26, 28, 30, 32, 34, 53 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed October 16, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed October 16, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 14, 28, 30, 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemert et al. (US Pub. No. 2014/0101139)

Regarding claim 1, Gemert teaches a data processing system comprising:
‘a data management system located in a first network, the data management system providing operations for modifying data stored by the data management system’ as a database system that is operable to access and execute instructions on the data in the database (¶0058-60)
‘a natural language processing system for processing natural language messages used for invoking operations of the data management system’ as a query processing server that receives natural language queries to implement operations on the data in the database (¶0115-117)
‘wherein the natural language processing system is located outside the first network’ as the database being hosted on an external server (¶0065, Fig 5A, 5B)
‘the data processing system further comprising:
an interface application having access to the data management system (as a chat screen and interface ¶0045, 118), the interface application adapted to:
receive one or more natural language messages from a user’ as receiving a natural language message from a user (¶0115)
‘forward the natural language messages to the natural language processing system for processing’ as sending the message to the query processing server (¶0117)
‘receive an invocation message from the natural language processing system, the invocation message comprising operation data defining an operation to be performed at the data management system, the operation identified by the natural language processing system based on the one or more natural language messages’ as the query processing server sending a formulated query from the natural language message back to the database for execution (¶0118)
‘invoke the operation at the data management system based on the operation data’ as the database implementing the query and retrieving queried data (¶0118)

Regarding claim 3, Gemert teaches a system according to claim 1, wherein the natural language processing system is arranged to identify at least one of:
‘one of a plurality of predefined intents for a natural language exchange comprising the one or more natural language messages, wherein the operation to be performed is determined based on the identified intent;
one or more parameters for the operation based on the natural language messages(s)’ as determining intents of a user based on predefined queries and pre-defined values for dimensions in a query (¶0089-91, 0074-79)

Regarding claim 5, Gemert teaches ‘wherein the operation data comprises one or more of:
an identifier of the operation or of an intent corresponding to the operation, and one or more operation parameters, wherein the identifier and parameters having been inserted in the invocation message by the natural language processing system based on the natural language message(s)’ as identifying the intent of an operation based on the spoken query and dynamically responding to the user to obtain missing dimensions for the query (¶0074-79)

Regarding claim 6, Gemert teaches ‘wherein the interface application is arranged to run within the first network’ as the application running on the platform server and on an external computer (¶0051, 101)

Regarding claim 14, Germert teaches ‘wherein the invocation message is generated by a fulfilment function defined in the natural language processing system, wherein the natural language processing system is arranged to invoke the fulfilment function after identifying required operation parameters through the natural language exchange, preferably wherein the required operation parameters correspond to slots of an intent identified from the natural language messages by the natural language processing system, the intent corresponding to the operation’ as determining intents of a user based on predefined queries and pre-defined values for dimensions in a query (¶0089-91, 0074-79) and executing the query to return results for the user (¶0042-44)


Regarding claim 28, Gemert teaches ‘further comprising a data management interface application providing a data management interface for enabling a user to interact with the data management system, wherein the interface application is integrated into the data management interface application, wherein the data management interface application is adapted to provide data associated with a currently displayed data record to the interface application as context data for transmission to the natural language processing system’ as a chat screen and interface (¶0045, 118)

Regarding claim 30, Gemert teaches ‘wherein natural language messages comprise one or both of: text data, and voice data; wherein the interface application preferably comprises a user interface for receiving input of text messages from a user for transmission to the natural language processing system and for outputting text message responses received from the natural language processing system to the user’ (¶0055-56)

	
Gemert teaches a non-transitory computer readable medium comprising instructions for execution by a data management system located in a first network, the data management system providing operations for modifying data stored by the data management system, the instructions comprising:
‘instructions for providing an interface application having access to the data management system and configured for processing natural language messages used for invoking operations of the data management system (¶0052), the instructions configured to:
receive one or more natural language messages from a user’ as receiving a natural language message from a user (¶0115)
‘forward the natural language messages to the natural language processing system for processing’ as sending the message to the query processing server (¶0117)
‘wherein the natural language processing system is located outside the first network’ as the database being hosted on an external server (¶0065, Fig 5A, 5B)
‘receive an invocation message from the natural language processing system, the invocation message comprising operation data defining an operation to be performed at the data management system, the operation identified by the natural language processing system based on the one or more natural language messages’ as the query processing server sending a formulated query from the natural language message back to the database for execution (¶0118)
‘invoke the operation at the data management system based on the operation data’ as the database implementing the query and retrieving queried data (¶0118)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemert et al. (US Pub. No. 2014/0101139) further in view of Bozkaya et al. (US Pub. No. 2017/0075953).

Regarding claim 2, Gemert fails to explicitly teach ‘wherein the natural language processing system is not able to invoke the operation specified in the invocation message, or a plurality of operations specifiable in invocation messages, directly, or wherein the natural language processing system is not able to invoke any operation of the data management system directly’
Bozkaya teaches ‘wherein the natural language processing system is not able to invoke the operation specified in the invocation message, or a plurality of operations specifiable in invocation messages, directly, or wherein the natural language processing system is not able to invoke any operation of the data management system directly’ as the system unable to convert the natural language query (¶0025)
Bozkaya’s would have allowed Gemert’s to improve disambiguation of natural language queries (¶0004)

	
	 
Claim 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemert et al. (US Pub. No. 2014/0101139) further in view of Allen et al. (US Pub. No. 2015/0169385).

Regarding claim 10, Germert fails to explicitly teach ‘the interface application arranged to receive a request message from the natural language processing system, the request message comprising a payload with request data defining data to be obtained from the data management system, the interface application arranged to acquire requested data from the data management system based on the request data, and to transmit a response message to the natural language processing system having a payload containing the requested data, preferably wherein no natural language output is generated at the interface application responsive to the request message’
Allen teaches ‘the interface application arranged to receive a request message from the natural language processing system, the request message comprising a payload with request data defining data to be obtained from the data management system, the interface application arranged to acquire requested data from the data management system based on the request data, and to transmit a response message to the natural language processing system having a payload containing the requested data, preferably wherein no natural language output is generated at the interface application responsive to the request message’ as an interface receiving a message wit payload containing unstructured query with the option to send, and therefore the option to not send, the unstructured query to divert the NLQ to an NLQ/API for conversion (¶0043)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Allen’s would have allowed Gemert’s to improve disambiguation of natural language queries (¶0004)

Regarding claim 12, Allen teaches ‘wherein at least one of:
the request and/or response message are formatted in accordance with a standard message format of the natural language processing system but preferably contain no natural language content to be processed by the natural language system or output to a user:
the request message is generated by a validation function defined in the natural language processing system, the validation function adapted to validate operation parameters supplied via the natural language message(s), and wherein the requested data is used by the validation function for validating the operation parameters’ as the message in a payload format (¶0025)


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemert et al. (US Pub. No. 2014/0101139) further in view of Psota et al. (US Pub. No. 20170091320).

Regarding claim 16, Germert fails to explicitly teach ‘wherein the interface application is arranged to forward a natural language message received from a user as a formatted message, and to include context data in a payload of the formatted message, wherein the natural language processing system is arranged to use the context data for validating operation parameters obtained from the natural language message(s) and/for generating the invocation message.’
Psota teaches ‘wherein the interface application is arranged to forward a natural language message received from a user as a formatted message, and to include context data in a payload of the formatted message, wherein the natural language processing system is arranged to use the context data for validating operation parameters obtained from the natural language message(s) and/for generating the invocation message’ as forwarding natural language messages and using a validation engine to validate the query sent in the message (¶0093-95)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Psota’s would have allowed Gemert’s to improve efficiency and reliability to natural language processing systems (¶0002)


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemert et al. (US Pub. No. 2014/0101139) further in view of Dettinger et al. (US Pub. No. 2007/0083514).

Regarding claim 26, Gemert fails to explicitly teach ‘wherein the interface application is further arranged to prevent sensitive information from being transmitted to the natural language processing system, wherein the interface application is arranged to identify an item of potentially sensitive information, for example an account identifier, in a natural language message received from a user, and to prevent transmission of the message to the natural language processing system or to remove the information from the natural language message prior to transmission to the natural language processing system.’
Dettinger teaches ‘wherein the interface application is further arranged to prevent sensitive information from being transmitted to the natural language processing system, wherein the interface application is arranged to identify an item of potentially sensitive information, for example an account identifier, in a natural language message received from a user, and to prevent transmission of the message to the natural language processing system or to remove the information from the natural language message prior to transmission to the natural language processing system.’ (¶0042-43)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Dettinger’s would have allowed Gemert’s to improve security of transmitting natural language messages (¶0007)


Claim 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemert et al. (US Pub. No. 2014/0101139) further in view of Bedadala et al. (US Pub. No. 2018/0329993)

Regarding claim 32, Gemert teaches a data processing system comprising:
‘a data management system providing operations for modifying data stored by the data management system’ as a database system that is operable to access and execute instructions on the data in the database (¶0058-60)
‘a natural language processing system for processing natural language messages used for invoking operations of the data management system’ as a query processing server that receives natural language queries to implement operations on the data in the database (¶0115-117)
‘a natural language interface application adapted to:
receive one or more natural language messages from a user relating to a required operation that is to be performed at the data management system’ as receiving a natural language message from a user containing a query (¶0115)
 ‘wherein the natural language processing system is adapted to:
process the natural language message(s) to derive operation data defining the required operation’ as the query processing server sending a formulated query from the natural language message back to the database for execution (¶0118)
Germert fails to explicitly teach:
‘forward the natural language message(s) to the natural language processing system for processing together with an encrypted data object comprising data associated with the required operation’
‘supply the operation data and the encrypted data object to a processing module’
‘and wherein the processing module is arranged to decrypt the encrypted data object and use decrypted data from the data object and the operation data to facilitate implementation of the required operation at the data processing system’
Bedadala teaches:
‘forward the natural language message(s) to the natural language processing system for processing together with an encrypted data object comprising data associated with the required operation’ as encrypting data before transmitting processed data (¶0130)
‘supply the operation data and the encrypted data object to a processing module’ (¶0130)
‘and wherein the processing module is arranged to decrypt the encrypted data object and use decrypted data from the data object and the operation data to facilitate implementation of the required operation at the data processing system’ as retrieving and decrypting data to the client computing device (¶0274)
Bedadala’s would have allowed Gemert’s to protect information in a reliable and cost-efficient way (¶0004)

Regarding claim 34, Bedadala teaches ‘wherein the processing module is configured to run in at least one of:
the natural language processing system or in a cloud environment hosting or connected to the natural language processing system, such that data processed by the processing module, including at least the decrypted data object, is not accessible to the natural language processing system, or other systems of the cloud environment, outside the processing module;
a protected processing or network domain, a virtual private cloud, connected to a natural language processing subsystem arranged to process the natural lanquage messages and derive the operation data, such that the decrypted data is accessible only within the protected domain or within the processing module and/or is not accessible by the natural lanquage processing subsystem, wherein decryption uses a key accessible only within the protected domain and/or by the processing module’ (¶0069)

Allowable Subject Matter
Claim 19-21, 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VAN H OBERLY/Primary Examiner, Art Unit 2166